48 F.3d 1223NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
William Howard FIELD, Appellee,v.Gary Thomas HAUPT;  Bill Swineburg;  William D. Holmes, Appellants.
No. 94-3136.
United States Court of Appeals,Eighth Circuit.
Submitted:  Nov. 4, 1994.Filed:  Jan. 19, 1995.

Before McMILLIAN, Circuit Judge, HENLEY, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Defendants Gary Haupt, Bill Swineburg, and William Holmes, officers for the Missouri State Water Patrol, appeal the district court's1 order assessing costs against them following dismissal of William Howard Field's claim against them.  For the reasons discussed below, we affirm the order of the district court.


2
In a pretrial hearing, Field agreed to voluntarily dismiss his complaint against defendants for damages involving the forfeiture of his truck, and the district court determined that costs would be assessed against defendants.  The district court entered an order dismissing the claim with prejudice and assessing costs to defendants.  Defendants filed a "Motion to Reconsider" the assessment of costs, arguing that Field should be required to pay the costs in the case.  The district court denied the motion, and defendants appeal.


3
Because defendants attack the authority of the district court to assess costs to them, and do not dispute the amount of costs, we have jurisdiction over this appeal.  See Poe v. John Deere Co., 695 F.2d 1103, 1108 (8th Cir. 1982).  We hold that the district court did not abuse its discretion in assessing costs against defendants.  See Richmond v. Southwire Co., 980 F.2d 518, 520-21 (8th Cir. 1992) (standard of review).


4
Accordingly, we affirm the order of the district court.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri